Title: To Benjamin Franklin from Patience Wright, 23 December 1777
From: Wright, Patience
To: Franklin, Benjamin


Bath th 23d Decmbr 1777
The Barer of this is Mr. George Searle at whos request I gave him this, your address. He is the Person that has advanc’d the Twenty guineas for my Bill on you, of this date, drawn for the Use of Mr. Platt and is otherways our good Friend, and I have once more the honour to Subscribe my Self your honor’s most oblig’d humble Servant
Patience Wright
To the Right Honrable Dr B: Franklin at Passy near Paris.
  
Addressed: To / Miss Phebe Wright / at the waxwork / Pallmall / London
Endorsed: Mrs Wright 28 Decr: 1777.
